Citation Nr: 1030135	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  07-15 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to a a higher initial evaluation for bilateral 
defective hearing, rated as 50 percent disabling from June 12, 
2001; and as 80 percent disabling from September 6, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel 






INTRODUCTION

The Veteran was a member of the Army National Guard from November 
1973 to January 1982, with numerous periods of active duty for 
training (ACDUTRA).  He was born in 1956.

This appeal is from actions taken by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

The Board of Veterans' Appeals (Board) had considered several 
issues previously, including in a decision in July 2005 when the 
Board granted service connection for bilateral defective hearing.  
In a subsequent rating action effectuating that grant in July 
2005, a 50 percent rating was assigned for the hearing loss from 
June 12, 2001, the date of the Veteran's claim.  He filed a 
timely Notice of Disagreement with that rating.  Accordingly, the 
current appeal is from the initial rating action.  Since the 
increased rating to 80 percent which was subsequently assigned is 
not the maximum available, and the time for which it is assigned 
is not the entire appellate period, the issue remains on appeal 
as shown on the first page of the present decision.  AB v. Brown, 
6 Vet. App. 35 (1993).

The Veteran initially asked to be provided the chance to testify 
at a hearing, but subsequently withdrew that request and asked 
for an additional evidentiary development, to include a VA 
examination, in lieu thereof.

In the interim, service connection was initially sought and 
granted for tinnitus, for which a 10 percent rating (the highest 
available) was assigned.  

Based on the aggregate impairment of both service-connected 
disabilities, a total disability rating for compensation purposes 
due to individual unemployability due to service-connected 
disabilities (TDIU) was assigned from September 6, 2007, as well 
as eligibility for Chapter 35 educational assistance benefits.




FINDINGS OF FACT

1.  From 2001 until September 2007, the Veteran's hearing 
impairment as demonstrated on both VA and private audiology 
evaluations was often inconsistent, but never more severely 
reflected than in literal designations at level VIII under the 
Rating Schedule. 

2.  Since September 2007, the Veteran's bilateral hearing 
impairment testing has not been entirely consistent, and there 
have been signs of improvement in his discrimination ability, 
but, at worst, it reflects audiometry translated to literal 
designations of no more than level X and level VIII.


CONCLUSION OF LAW

The criteria for an initial disability evaluation for bilateral 
defective hearing in excess of 50 percent prior to September 6, 
2007, and in excess of 80 percent since September 6, 2007, are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
3.383, 4.14, 4.85-4.87, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  



The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009). In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice and, 
as discussed below, the Board has found none.

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (2009).

In an initial letter, VA notified the Veteran of the information 
and evidence needed to substantiate and complete his claim for 
service connection for hearing loss, including what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  This increased rating claim arises from his disagreement 
with the initial evaluation following the grant of service 
connection.  Judicial precedent holds that, once service 
connection is granted, the claim has been substantiated, 
additional notice is not required, and any defect in previous 
notice is not prejudicial.  Dingess v. Nicholson, 19 Vet. App. 
473, 491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007). Therefore, no further notice, beyond that afforded in the 
context of the Veteran's initial claim for service connection, is 
needed under the VCAA with regard to the claim for an initial 
compensable rating for hypertension.

Because the underlying service-connection claim was granted, the 
Board finds that VA met its obligation to notify the Veteran with 
respect to his claim on appeal, and no further notice is needed.  
Moreover, the Board notes that additional notice with respect to 
the initial rating aspect of the claim was provided.  
Accordingly, the Board finds that VA met its duty to notify the 
Veteran of his rights and responsibilities under the VCAA.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence, affording him 
physical evaluations, obtaining medical opinions as to the 
severity of disabilities.  It appears that all known and 
available records relevant to the issue on appeal have been 
obtained and are associated with the Veteran's claims file, and 
the Veteran does not contend otherwise.  Additionally, the 
examinations provided and medical opinions obtained are adequate 
for rating purposes as the examinations were performed based upon 
a review of the pertinent medical evidence and complaints of the 
Veteran and the opinions provided include well-reasoned 
rationale.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the Veteran and that 
no further action is necessary to meet the requirements of the 
VCAA.  As such, the Board will now turn to the merits of the 
Veteran's claim.

II.  Applicable Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2009).  Separate diagnostic codes identify the various 
disabilities.  VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain the 
reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

As noted above, this is a case in which the Veteran has expressed 
continuing disagreement with the initial rating assignment.  In 
general, when an increase in the disability rating is at issue, 
it is the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the current appeal arose from the initially assigned rating, 
consideration must be given 


as to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has the clear duty to assess the credibility and weight 
to be given the evidence, and is not competent to supplement the 
record with its own unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, following 
the point at which it is determined that all relevant evidence 
has been obtained, it is the Board's principal responsibility to 
assess the credibility, and therefore the probative value of 
proffered evidence of record in its entirety.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995); Elkins v. Gober, 229 F. 3d 1369 (Fed. 
Cir. 2000).  The Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

Similarly, it is well established that someone who is a layperson 
is not considered capable of opining on matters requiring medical 
knowledge, but is permitted to provide observations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Medical evidence 
is generally required to establish a medical diagnosis or to 
address questions of medical causation; lay assertions of medical 
status do not constitute competent medical evidence for these 
purposes.  However, as noted above, lay statements may serve to 
support a claim by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 
3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); 
see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  See Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009) confirming that in some cases, 
lay evidence will be competent and credible evidence of etiology.



Evaluations of defective hearing range from noncompensable to 100 
percent for service-connected bilateral hearing loss.  These 
evaluations are based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
testing, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 1000, 
2000, 3000, and 4000 hertz (Hz).  To evaluate the degree of 
disability from defective hearing, the Rating Schedule 
establishes eleven auditory acuity levels from Level I, for 
essentially normal acuity, through Level XI, for profound 
deafness.  38 C.F.R. §§ 4.14, 4.85, DC 6100.

Under 38 C.F.R. § 4.86(a), when the pure tone thresholds at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) 
are 55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher numeral. 
Each ear is to be evaluated separately.  When the puretone 
threshold is 30 decibels or less at 1000 Hz, and 70 decibels or 
more at 2000 Hz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral. 38 C.F.R. 
§ 4.86(b).  A zero percent evaluation is provided where hearing 
in the better (or in this case, non-service- connected and not 
totally deaf) ear is Level I and hearing in the other ear is I 
through IX.  38 C.F.R. § 4.85, Table VII, DC 6100.

Where there is an exceptional pattern of hearing impairment as 
defined in 38 C.F.R. § 4.86, numeric designations of hearing 
acuity may be alternatively derived based on pure tone thresholds 
alone, under Table VIA. 38 C.F.R. § 4.85(c).  Prior to June 10, 
1999, the use of the alternative table was only permitted when 
the Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made the 
use of both puretone average and speech discrimination 
inappropriate.  See 38 C.F.R. §§ 3.400(p), 3.114(a), 4.85, 4.86 
(2001 & 2009).

Hearing tests will be conducted without hearing aids but the 
impact thereof is contemplated in the schedular evaluations; the 
results of the above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.

The Court has noted that the assignment of disability ratings for 
hearing impairment are generally arrived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  See Acevedo- Escobar v. 
West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).

Hearing tests will be conducted without hearing aids but the 
impact thereof is contemplated in the schedular evaluations; the 
results of the above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.

Where there is an exceptional pattern of hearing impairment as 
defined in 38 C.F.R. § 4.86, numeric designations of hearing 
acuity may be alternatively derived based on pure tone thresholds 
alone, under Table VIA.  38 C.F.R. § 4.85(c).  Prior to June 10, 
1999, the use of the alternative table was only permitted when 
the Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made the 
use of both puretone average and speech discrimination 
inappropriate.  See 38 C.F.R. §§ 3.400(p), 3.114(a), 4.85, 4.86 
(1998 & 2009).

The Court has noted that the assignment of disability ratings for 
hearing impairment are basically arrived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  See Acevedo-Escobar v. 
West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).

The Court has admonished that audiologists must describe the 
effects of the hearing loss on occupational functioning and daily 
activities so that it can be determined whether an extraschedular 
evaluation may be assigned.  See Martinak v. Nicholson, 21 Vet. 
App. 447 (2007).  In Martinak, the Court specifically pointed out 
that, unlike the schedular rating criteria for rating hearing 
loss, the extraschedular provisions do not rely exclusively on 
objective results to determine entitlement. 

In exceptional cases where the schedular evaluation is found to 
be inadequate, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as marked 

interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).

The Board has an obligation to provide adequate reasons and bases 
supporting this decision, but there is no requirement that every 
item of evidence submitted by the appellant or obtained on his 
behalf be discussed in detail.  The Board's analysis below will 
focus specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

III.  Factual Background and Analysis

Copies of earlier audiometric findings are in the file for 
comparative purpose from private sources.  For instance, a raw 
audiograph in 1998 showed bilateral loss, greater at the higher 
frequencies.  A clinical notation in 1999 was that he had 
significant hearing loss and wore a hearing aid.  Raw audiographs 
from April and June 1992 show bilateral losses ranging from 20/30 
decibels at the lower frequencies to 90-110 decibels at highest 
levels.  

Raw results from several audiograms in 2003 show bilateral losses 
of a severe to profound degree with difficulty hearing in all 
listening environments.

On the authorized VA audiological evaluation in October 2001, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
90
85
80
90
LEFT
60
75
85
95
100

This is an average of 86 decibels at the conversational voice 
range in the right, and 89 in the left ear.  Speech audiometry 
revealed speech recognition ability of 52 percent in the right 
ear and of 64 percent in the left ear.

Social Security Administration (SSA) documentation from 2003 
shows that the Veteran was disabled, and had been since 2000.  He 
had both orthopedic problems and hearing loss, each of which were 
described as causing total disability.  A notation as to the 
nature of the disability was that, while audiometric findings 
showed severe loss, the tests of record did not use hearing aids, 
and additional tests were to be run.  

A written report is of record from a private care-giver, dated in 
May 2004, noting that the Veteran had been seen in February 2004 
for a hearing aid evaluation. He had been working as a truck 
driver, and his hearing loss caused concerns in passing the 
hearing aspect of the necessary Department of Transportation 
(DOT) physical examination.  The audiometric results were not 
cited, per se, but he was noted to have a sloping primarily 
sensorineural loss on the right with moderately-severe findings 
in the left ear; conductive components could not be ruled out.

At a hearing held before a Veterans Law Judge at the RO in April 
2004, the Veteran stated that he had noticed hearing impairment 
in about 1992 and it was at about that time that he started 
wearing aids.  

On a VA audiometric assessment in August 2005, it was noted that 
an audiogram at a VA facility in 2001 had shown a mixed loss.  

On the authorized audiological evaluation in August 2005, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
100
100
95
100
LEFT
65
85
90
100
110

Speech audiometry revealed speech recognition ability of 34 
percent in the right ear and of 46 percent in the left ear.  In 
addition to the primary sensorineural loss, there were felt to be 
some possible conductive components that needed to be explored.

Clinical reports show that on several occasions, VA had provided 
hearing aids.

On the authorized VA audiological evaluation in August 2006, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
100
100
95
105
LEFT
70
90
90
100
100

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of68 percent in the left ear.  In 
analyzing the results, the examiner noted that the raw results 
had remained essentially unchanged but that the speech 
discrimination scores were significantly improved on the more 
recent date.

The Veteran failed to report for audiology examinations in June 
and August 2007.  On a follow-up report in September 2007, it was 
noted that while he had demonstrated loss of a moderately severe 
to profound bilateral loss, there had been no significant 
worsening shown on testing, and specifically noting that the 
multiple tests of record again showed "great inconsistencies in 
all hearing tests".  The Veteran said that he did not want 
surgery, but wanted new hearing aids.

On the authorized VA audiological evaluation in October 2007, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
90
105+
105+
100
105
LEFT
80
100
100
105
105

This is an average of 103.75 (104) decibels in the right ear and 
102.5 (103) in the left ear.  Speech audiometry revealed speech 
recognition ability of 38 percent in the right ear and of 62 
percent in the left ear.

In assessing the Veteran's hearing acuity, which is primarily 
sensorineural with some possible conduction components, there 
appear to be some variations on his responses, and there is clear 
evidence of improved discrimination on occasion.  However, in the 
initial period from 2001 to 2007, considering both VA and private 
audiometry, his results were never worse than translated to 
literal designations of level VIII in both ears, and this equates 
to no more than 50 percent rating assigned.

Based on the findings of the VA audiometry in the Fall of 2007, 
his discrimination was improved, but nonetheless, the decibel 
losses were somewhat worse than earlier, and translate to literal 
designations of X in the right ear and VIII in the left ear, 
which equates to an 80 percent rating.  

As noted above, on each of these ratings, the worst hearing 
acuity demonstrated on any testing during the period (whether VA 
or private, raw or converted) has been used, thus providing the 
Veteran with the benefit of the doubt, and in fact, as requested 
by his representative, given him the benefit of next higher 
rating if all things are equal.  This has already been done in 
these rating assignments.  In each instance, the impact on his 
functional capacities was addressed, as were his use of hearing 
aids.  Any "staging" that might be warranted has already been 
figured into these two stated ratings, and no further staging is 
required.

It must be also noted that since the increase in the acuity loss 
in the ears to levels X and VIII in the Fall of 2007, the Veteran 
has also been awarded a TDIU, reflective of that impairment plus 
his tinnitus.  Thus, the pertinent extraschedular criteria have 
already been applied in his case and are not otherwise warranted, 
absent hospitalization or adverse impact industrially other than 
that reflected in the schedular standards.  A further reasonable 
doubt is not raised to be resolved in his favor in that regard. 



ORDER

Entitlement to an initial disability evaluation for bilateral 
defective hearing in excess of 50 percent from June 12, 2001, and 
in excess of 80 percent from September 6, 2007, is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


